Citation Nr: 0728002	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD, including as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

A review of the record discloses a need for further 
evidentiary development in this case.

The veteran had active military service from June 1970 to 
December 1971.  This matter comes before the Board of 
Veterans' Appeals (Board or BVA) on appeal from rating 
decisions dated in February 2002, November 2002, and March 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal because the claim was not well grounded.  
The February 2002 rating decision reviewed claims de novo, 
pursuant to a law that authorized readjudication of claims 
previously adjudicated not well grounded, see 38 U.S.C.A. § 
5103(a) (West 1991), if that adjudication became final during 
the period July 14, 1999, and November 9, 2000.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099- 2100 (2000).

In July 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he was the victim of a personal 
assault during service which resulted in his suffering from 
PTSD as well as the secondary disabilities of anxiety, panic 
attacks, and depression.  Specifically, in addition to 
alleged harassing comments made to the veteran by a boot camp 
drill instructor, he contends that the drill instructor 
burned him with a can.

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended in March 2002.  See 67 Fed. Reg. 10332 (March 7, 
2002).  This regulation is specifically germane to the 
development and adjudication of the appellant's PTSD claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  The appellant 
has claimed that he was subjected to physical assault during 
service.  The amended regulation specifically provides that 
VA will not deny this type of PTSD claim without first 
advising the claimant that evidence from sources other than 
the service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  

The record does not show that the RO sent the appellant a 
PTSD-personal assault development letter.  As such, the Board 
cannot state that the record shows full compliance with the 
requirements of 38 C.F.R. § 3.304(f)(3). Therefore, the Board 
finds that this matter must be remanded for notice and 
evidentiary development consistent with the provisions of 38 
C.F.R. § 3.304(f)(3) regarding personal assault cases.

The Board notes that the veteran is claiming that his other 
alleged disabilities, such as anxiety, panic attacks, and 
depression, all stem from the alleged personal assault. The 
Board notes that as a result of a VA examination conducted in 
December 2003, diagnoses of PTSD, dysthymic disorder, and 
panic disorder were rendered.  Therefore, the Board believes 
that as the issue of PSTD is being remanded for additional 
development of the evidence in an attempt to verify the 
veteran's alleged in-service assault, and because the veteran 
alleges that the in-service assault is what also caused his 
anxiety, panic attacks, and depression, and there is current 
competent medical evidence of all of these alleged 
disabilities, the issue of entitlement to service connection 
for a psychiatric disability other than PTSD should be held 
in abeyance.  

In addition, the Board notes that the veteran receives 
routine psychiatric treatment at the VA Pittsburgh Healthcare 
System, University Drive Division.  While this case is in 
remand status, the RO should obtain all records of current 
treatment.  In reviewing the VA records in the file, the 
Board notes no records were obtained since July 2002.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be furnished the 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) (2006) in cases 
alleging PTSD due to personal assault.  
Any additional development as the result 
of evidence received from the veteran 
should be completed.

2.  VA treatment records pertaining to 
treatment for a psychiatric disorder 
August 2002 to the present from the VA 
medical facility in Pittsburgh should be 
obtained and associated with the claims 
file.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



